Citation Nr: 0946552	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel

INTRODUCTION

The Veteran had periods of active duty, inactive duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
between May 1996 and August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.  

In November 2008, the Board remanded this appeal for 
additional development, which has been completed.  However, 
upon further review of the claims file, pertinent evidence of 
injury of the Veteran's right knee during ACDUTRA must be 
considered by the most recent VA examiner in order to fairly 
adjudicate this claim.  As explained below, an addendum to a 
February 2009 VA opinion is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends, in essence, that her right knee 
disability began as a result of over-compensating for her 
service-connected left knee disability.  

Service treatment records from November 1997 showed that the 
Veteran had pain and swelling in her right shin and knee 
after it popped while running during basic training.  
(Emphasis added.)  She had swelling, limited mobility, 
crepitus on full extension, and peripatellar pain.  She was 
instructed to exercise and was placed on profile for six 
days.  
In a March 1999 Report of Medical History, the Veteran denied 
a history of trick or locked knee or any other bone or joint 
problem.  However, she added information on a history of knee 
weakness and that it was a possible cause of her discharge 
from service.  A July 1999 orthopedic examination and X-rays 
of both knees were normal.  However, mild patellofemoral 
crepitus was found in both knees.  

In October 1999 National Guard treatment records, the Veteran 
had right hip and femur pain as well as an antalgic gait.  X-
rays showed areas of likely non-specific stress reaction in 
her feet.  

National Guard records showed that the Veteran injured her 
left knee in June 2000 during a two mile run and in climbing 
in and out of a 20 ton dump truck.  She was diagnosed as 
having patellofemoral syndrome and placed on profile.  In 
August 2000 private hospital records, the Veteran had 
arthroscopic surgery on her left knee.  She was kept out of 
physical activities with the National Guard for three months.  
She again hurt her left knee while running in May 2001, but 
X-rays showed no fracture or joint effusion.  A December 2002 
Report of Medical History includes a history of knee trouble 
and knee surgery.  

In January 2003 private treatment records, while the Veteran 
was still in the National Guard, she complained of bilateral 
knee pain and was diagnosed as having lateral patellar 
compression syndrome.  She reported that the arthroscopic 
surgery, anti-inflammatory medications, and brace had not 
helped.  In February 2003, the Veteran was diagnosed as 
having chronic bilateral patellofemoral syndrome.

In November 2005 VA knee X-rays, the Veteran had minimal 
bilateral medial compartment joint space narrowing, but her 
left knee was otherwise unremarkable; it was specifically 
noted that knee alignment was normal with no joint effusion.  

In an August 2006 VA examination, the Veteran's right knee 
had normal range of motion and was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The right and left knee 
anterior and posterior cruciate ligaments stability test, the 
medial and lateral collateral ligaments stability test, and 
the medial and lateral meniscus test were within the normal 
limits.  

In a November 2006 VA orthopedic consultation, the Veteran's 
right knee had eight degrees of hyperextension to 140 degrees 
of flexion.  Although she had a J sign of the patella and an 
increased Q angle, she had no patellofemoral crepitation or 
pain with patellar compression.  

In April 2007, the Veteran underwent a VA knee examination.  
She claimed that her right knee pain began shortly after her 
left knee injury in 2000.  She described a grinding sensation 
that was dull and sharp, but not constant and flare-ups of 
symptoms, locking of her knees, and falling.  However, the 
examiner noted normal February 2007 X-rays.  The Veteran had 
genu recurvatum of minus 10 degrees for hyperextensibility 
beyond zero degrees and flexion pain at 135 degrees maximum 
range of motion.  She had no additional loss of range of 
motion due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  She was diagnosed as having 
right knee patellofemoral pain syndrome.  The Veteran had 
body morphology that lends to injury of either knee.  Given 
her genu recurvatum, she had a mildly increased Q angle.  Due 
to not finding chronicity of complaints regarding the right 
knee, the examiner did not find a chronic pathologic disorder 
and expected that the Veteran's patellofemoral pain syndrome 
would improve with rehabilititation.  The examiner opined 
that the left knee injury most likely exacerbated an 
underlying propensity to injury in the right knee, but did 
not cause the problem.  

During the July 2007 Board hearing, the Veteran reported that 
her right knee disability began two years earlier.  She 
stated that she did not know whether she had problems with 
her right knee in service and that she definitely had 
problems with it within a few months after her Army National 
Guard service.  In answering whether any medical personnel 
had told her that her left knee disability is aggravating her 
right knee disability, she claimed that her physician who 
performed the arthroscopy told her that her left knee 
disability "could cause problems".  

In a September 2007 VA treatment record, the Veteran had 
small effusion in her right knee, and she had minimal 
tenderness over the medial joint space.  The physician 
suspected that she had some inflammatory event in her right 
knee, like some mild degenerative joint disease (DJD) and 
that using the crutch was causing some added strain to her 
right knee.  

In October 2007 and December 2008 VA treatment records, the 
Veteran was noted to have right knee effusion.  A December 
2008 VA right knee X-ray showed no evidence of acute osseous 
injury.  

In a February 2009 VA examination, in which the claims file 
was reviewed, the Veteran was diagnosed as having bilateral 
patellofemoral pain syndrome.  The examiner opined that there 
was no obvious reason why her service-connected left knee 
would aggravate permanently and/or cause her right knee 
patellofemoral pain syndrome.  As discussed previously, she 
had a propensity to this and most likely has developed it and 
would have developed it regardless of the left knee.  Her 
right knee patellefemoral pain syndrome is not at least as 
likely as not caused by, aggravated by, or related to the 
left knee.  

The Board finds that the question of secondary service 
connection was adequately addressed by the clinician who 
performed the February 2009 VA examination.  However, given 
the nature of the current findings and the November 1997 
ACDUTRA records that show an injury of her right knee, an 
addendum to the VA examination is necessary to address the 
question of direct service connection.   While the Veteran 
has not claimed entitlement to service connection on a direct 
incurrence basis and limited her NOD and substantive appeal 
to entitlement to secondary service connection, the RO did 
adjudicate the claim on both bases and the Board finds that 
the theory of entitlement to service connection for her right 
knee disability necessitates additional development.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (Board 
commits error in failing to discuss a theory of entitlement 
that was raised either by the appellant or by the evidence of 
record).

Based on the medical evidence of an injury to the right knee 
during service, the Board finds that there is a duty to 
provide an addendum to the VA examination that addresses the 
question at hand: Whether the Veteran's current right knee 
disability is causally linked to an injury and a finding of 
right knee peripatellar pain during a period of service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  If the 
examiner is unavailable, the Veteran must be afforded a new 
VA examination that includes such an opinion.  

The AMC/RO should also confirm the precise dates of the 
Veteran's active service, ACDUTRA and INACDUTRA and obtain 
any relevant VA and private medical records that may be 
available.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must confirm the precise 
dates of all of the Veteran's periods of 
active service, ACDUTRA and INACDUTRA. 

2.  Any VA and private medical records 
relating to evaluation or treatment for a 
right knee disability that have not been 
obtained must be secured for inclusion in 
the record.  

3.  The claims file must be sent to the 
examiner who performed the February 2009 
VA examination for an addendum to that 
examination to address the theory of 
direct service connection.  Following a 
review of the relevant medical evidence in 
the claims file, particularly the November 
1997 ACDUTRA records, the examiner is 
asked to address the following question:

Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
the Veteran's current right 
knee patellofemoral pain 
syndrome began during service 
or is causally linked to any 
incident of service, to 
include a November 1997 right 
knee injury?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of causation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the Veteran's claim for 
service connection for a right knee 
disability must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  

If the benefit sought on appeal remains denied, the Veteran 
and her representative must be provided with a supplemental 
statement of the case.  An appropriate period of time should 
then be allowed for a response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.
The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


